t c memo united_states tax_court balvin anthony mcknight petitioner v commissioner of internal revenue respondent docket no filed date balvin anthony mcknight pro_se kirsten e brimer for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the case presents three questions for decision whether distributions from petitioner’s qualified retire- ment plan were includible in his gross_income whether petitioner is liable for the additional tax under sec_72 on early distributions from a qualified_retirement_plan and whether petitioner is liable for the accuracy- related penalty under sec_6662 respondent has moved under rule for summary_judgment on all issues contending that there are no material facts in dispute and that he is entitled to judgment as a matter of law we agree and accordingly will grant the motion background there is no dispute concerning the following facts these facts are derived from the parties’ pleadings and motion papers and from the declaration and at- tached exhibits filed by respondent in support of his summary_judgment motion petitioner resided in pennsylvania when he petitioned this court petitioner was a participant in the lockheed martin salaried savings_plan a qualified_retirement_plan state street retiree services state street was the cus- todian of petitioner’s account with this plan during state street issued peti- tioner two forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the first form 1099-r re- ported a gross distribution of dollar_figure categorized the distribution as an early all statutory references are to the internal_revenue_code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar distribution no known exception reported dollar_figure as the taxable_amount and reported tax withheld as zero the second form 1099-r reported a gross distribution of dollar_figure categorized the distribution as an early distribution no known exception reported dollar_figure as the taxable_amount and reported tax withheld as dollar_figure petitioner is now years old and wa sec_47 when he received these two distributions during petitioner had outstanding tax_liabilities for and on date the irs posted payments to petitioner’s and accounts of dollar_figure and dollar_figure respectively irs records establish that these payments totaling dollar_figure resulted from funds remitted pursuant to a levy the financial_institution that remitted these funds was wachovia bank n a then a unit of wells fargo petitioner’s checking account statement from wells fargo for the month ending date shows a subtraction of dollar_figure dated date and bearing the description irs notice_of_levy petitioner filed a federal_income_tax return for reporting retirement distributions of dollar_figure of which he listed dollar_figure as the taxable_amount and claiming a refund of dollar_figure what petitioner reported as the taxable_amount roughly corresponds to the dollar_figure that state street reported as the tax with- held upon examination of this return the irs determined that petitioner had failed to report the initial retirement distribution of dollar_figure from state street that his aggregate retirement distribution of dollar_figure was includible in gross_income that he was liable under sec_72 for additional tax equal to of the retirement distribution includible in gross_income and that he was liable for an accuracy-related_penalty under sec_6662 the irs timely mailed petitioner a notice_of_deficiency setting forth these determinations and petitioner timely sought review in this court on date respondent filed a motion for summary_judgment to which petitioner has responded a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial petitioner asserts that there exist disputes of fact as to the amount of the disbursement that he received in as to whether significant taxes were withheld from the disbursement to cover the tax_liabilities and as to whether his retirement_plan was garnished by the irs to cover a tax_liability peti- tioner has failed to establish a genuine dispute of material fact concerning the amount of retirement distributions he received in dollar_figure or the amount of tax that state street withheld from these distributions dollar_figure these sums are clearly set forth in the forms 1099-r that petitioner received and state street furnished to the irs petitioner has likewise failed to establish a genuine dispute of material fact as to whether any portion of these distributions was made on account of a levy sec_6201 provides that the irs in certain circumstances cannot rely solely on information returns to establish unreported income but shall have the burden of producing reasonable and probative information in addition thereto this provision applies only were the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and only if the taxpayer has fully cooperated with the secretary petitioner has not asserted a reasonable dispute concerning the amounts of retirement income reported by state street indeed he self-reported the second distribution of dollar_figure nor did petitioner fully cooperate with respondent for example in preparing a pretrial stipulation of facts in this case under sec_6331 on the qualified_retirement_plan see sec_72 irs records and petitioner’s bank statements show that the irs took action to collect his and tax_liabilities by levying not on his retirement_plan but on his checking account with wachovia bank wells fargo we conclude that there exists no genuine dispute as to any material fact and that this case is appropriate for summary adjudication b taxability of retirement distributions sec_402 provides that any amount actually distributed to any dis- tributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities the facts establish that dollar_figure was actually distributed to petitioner in by state street the custodian of petitioner’s account with lockheed martin salaried sav- ings plan a qualified_retirement_plan this sum was taxable to petitioner unless some exclusion applies sec_402 provides a rollover exception to this general_rule it ex- cludes from gross_income any portion of a distribution that is transferred to an eligible_retirement_plan as defined in sec_402 sec_402 provides that the rollover exclusion is not available for any transfer of a distri- bution made after the 60th day following the day on which the distributee received the property distributed thus to qualify for the rollover exclusion petitioner must show that he transferred some portion of the distributions he received within days of receipt to another eligible_retirement_plan during the irs examination petitioner contended that he rolled over dollar_figure of the distribution from state street into an ing retirement fund but he has failed to furnish either to the irs or to this court any documentation of such a rollover and he has failed to set forth specific facts showing that there is a genuine dispute for trial concerning this issue the only document he supplied was an account profile showing a balance of dollar_figure in an ing account at year- end this document does not establish that petitioner rolled over dollar_figure or any other amount to an ing qualified_plan during much less that he effec- ted a rollover within days of receiving the distributions from state street because petitioner has raised no genuine dispute for trial concerning his entitle- ment to a rollover exclusion and since he has suggested no other exclusion that could conceivably apply the dollar_figure of retirement distributions that he received from state street is includible in his gross_income for petitioner asserts that he used dollar_figure of the retirement distributions to make repairs to the foundation of his home this assertion if true has no bearing continued c additional tax on early distribution a taxpayer who receives a distribution from a qualified_retirement_plan be- fore the date on which he attains age is generally subject_to a addi- tional tax computed upon the portion of such distribution which is includible in gross_income sec_72 a i sec_72 sets forth among other exceptions to this rule situations where distributions are made on account of a levy under sec_6331 on a qualified_retirement_plan petitioner contends that this exception applies here because the irs levied on his state street account to collect his outstanding tax_liabilities for and petitioner offers no factual support for this contention irs records estab- lish that on date the irs posted payments of dollar_figure and dollar_figure to petitioner’s and accounts respectively and that these funds were remit- ted pursuant to levy but irs records also establish that the financial_institution that remitted these funds was not state street which was the custodian of peti- continued on whether the distributions were includible in gross_income sec_7491 shifts the burden of production to the commissioner with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title this provision does not shift the burden of production to the commissioner with respect to the additional tax under sec_72 because that additional tax is a tax and not a penalty addition_to_tax or additional_amount el v commissioner t c ___ date tioner’s qualified retirement account but wachovia bank then a unit of wells fargo with which petitioner had an ordinary checking account petitioner’s wells fargo bank statement confirms that it subtracted dollar_figure from his checking account on date because of an irs notice_of_levy it may be that petitioner deposited a portion of the state street distributions into his wells fargo account but a subsequent irs levy on that account obviously does not establish that there was a levy under sec_6331 on the qualified_retirement_plan or that the distributions from state street to petitioner were made on account of a levy within the meaning of sec_72 because the levy exception is inapplicable and because petitioner does not contend that any other exception in sec_72 has relevance here we conclude that the additional tax applies to the full amount of the retirement distributions that petitioner received d accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty on any underpayment attributable to any substantial_understatement_of_income_tax sec_6662 b an understatement is substantial if it exceeds the greater of dollar_figure or of petitioner’s wells fargo statement for the period ending date shows a checking account deposit of dollar_figure on date the tax required to be shown on the return sec_6662 the tax_deficiency set forth in the notice_of_deficiency which we have sustained in full is dollar_figure this amount exceeds of dollar_figure the amount of tax required to be shown on petitioner’ sec_2011 return which is greater than dollar_figure respondent has thus carried his burden of production by demonstrating a substantial understate- ment of income_tax see sec_6662 sec_7491 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it once the commissioner has carried his burden of pro- duction the taxpayer bears the burden of proving reasonable_cause and good_faith 116_tc_438 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunder- standing of fact or law that is reasonable in light of all of the facts and circum- stances including the experience knowledge and education of the taxpayer ibid reasonable_cause may also be shown by demonstrating reliance on the advice of a competent tax professional id para c petitioner on hi sec_2011 tax_return reported receipt of retirement distributions in excess of dollar_figure he had no colorable basis for taking the position that only dollar_figure was taxable indeed he appears to have reported as the taxable_amount the amount that state street reported to him as the tax withheld the conten- tions he advanced in this court--that he made a dollar_figure rollover_contribution and that the irs garnished his retirement_plan account--have no factual basis and he does not contend that he relied on the advice of a competent tax professional or that he is entitled to any reductions of the penalty under sec_6662 we accordingly sustain respondent’s imposition of an accuracy-related_penalty for petitioner contends that state street on behalf of the irs withheld an amount that would have exceeded the tax_liability of the total disbursement state street did withhold dollar_figure of federal_income_tax from the dollar_figure distribution this reflected the typical withholding plus an additional_amount withheld at petitioner’s request however because petitioner reported only a small portion of the distributions as taxable he claimed on his return and received from the irs a substantial refund of tax dollar_figure for thus while the amount of withholding petitioner requested was reasonable his subsequent treatment of the retirement distributions on his tax_return was not to reflect the foregoing an appropriate order and decision for respondent will be entered
